COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Clinical Pathology Laboratories Inc.,         §              No. 08-19-00067-CV

                            Appellant,          §                Appeal from the

  v.                                            §               210th District Court

  Juan Polo,                                    §            of El Paso County, Texas

                            Appellee.           §              (TC# 2018DCV2966)

                                                §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until September 17, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before September 17, 2019.


       IT IS SO ORDERED this 15th day of August, 2019.


                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.